DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims13-18 and 22-23 are allowable. Claims 1-6, 8-12, 20, and 21, previously withdrawn from consideration as a result of a restriction requirement, meet all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on December 31, 2020, is hereby withdrawn and claims 1-6, 8-12, 20, and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Thrash on March 10, 2021.

The following amendments were discussed and agreed to by Applicant:
1) In claim 1 (page 3/14), line 5, delete “aryl” and insert “optionally substituted phenyl”.
2) In claim 13 (page 10/14), line 1, delete “aryl” and insert “optionally substituted phenyl”.
3) Rejoin claims 1-6, 8-12, 20, and 21.  

Reasons for Allowance
The claimed invention of composition comprising one or more of a mitofusin activator or a pharmaceutically acceptable salt thereof, the mitofusin activator having formula as recited in claim 1 and methods of administering thereof (claim 13) is novel and non-obvious. The closest prior art is due to PubChem 43476810 (hereinafter, PubChem ‘810):

    PNG
    media_image1.png
    129
    305
    media_image1.png
    Greyscale
.
PubChem ‘810 is not expressly embraced by the formula as recited in claims 1 and 13 as the sum of o+p+q must be 5 rather than 3 as depicted above. PubChem ‘810 

    PNG
    media_image2.png
    308
    650
    media_image2.png
    Greyscale

		
    PNG
    media_image3.png
    209
    395
    media_image3.png
    Greyscale



i.e., two carbon atoms longer than the reference compound). 
Additionally, Applicant’s filing of a Terminal Disclaimer over application 16/935,557 and 16/935,489 overcome the outstanding obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-6, 8-18, and 20-23 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627